Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be novel and unobvious over the prior art of Horio et al. (WO 2015/105168) and Chattopadhyay et al. (Industrial & Engineering Chemical Research).
Horio discloses a decorative sheet and laminate thereof. The sheet comprises a base material sheet, transparent resin layer, and a surface-protecting layer, wherein the sheet has an embossed projection and depression patterns on the surface-protecting layer and has an Rz value over 50 microns and Rzjis value of 70 to 150 microns.  The embossed shape can be any irregular shape such as a wood-grain vessel pattern, textile surface textures and the like, so long as the Rz and Rzjis values are within the disclosed values.  However, the cross-sectional shape of the pattern is not specifically recited.  As shown by the declaration, the rounded bottom and/or flat bottom provides unchanged decorative patterns when bonded to other layers to form a decorative laminate.  As such, criticality with respect to the shape of the cross-section has been established.  Chattopadhyay discloses reverse micelle formation of silica particles.  However, Chattopadhyay is silent to the claimed laminate.  As such, the present claims are found to be novel and unobvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783